In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Alpert, J.), entered May 17, 2002, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants established their entitlement to judgment as a matter of law dismissing the complaint, which sought to recover in common-law negligence for dog bites. In opposition, the plaintiffs failed to come forward with evidence sufficient to raise a triable issue of fact as to whether the defendants failed to use reasonable care in keeping the dog on their premises and that they knew or should have known that the dog had a propensity to cause harm if left unrestrained (see Althoff v Lefebvre, 240 AD2d 604 [1997]; Hyde v Clute, 235 AD2d 909 [1997]; Nilsen v Johnson, 191 AD2d 930 [1993]).
The plaintiffs’ remaining contentions are without merit. Florio, J.P., S. Miller, Goldstein and Adams, JJ., concur.